Citation Nr: 1034905	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for arthritis of the right and 
left ankle, to include osteoarthritis and/or rheumatoid 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur (Atlanta), 
Georgia.  In that decision, the RO denied service connection for 
rheumatoid arthritis of the bilateral ankles and other joints, 
claimed as injury to both ankles and arthritis in both ankles.

The Veteran requested a travel board hearing in his substantive 
appeal, which was duly scheduled for December 2009.  However, the 
Veteran withdrew the hearing request and instead submitted 
additional evidence with a waiver of RO consideration.  See 
38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for arthritis of his ankles.  
He maintains that he injured his ankles in paratrooper school 
during service in October 1979 at Fort Benning, Georgia.  

The Veteran has a current diagnosis of rheumatoid arthritis of 
multiple joints, including his ankles.  The RO denied the 
Veteran's claim of service connection because the evidence of 
record did not show a link between the current autoimmune disease 
of rheumatoid arthritis and any injury, disease or event in 
service.  The RO did not consider, however, whether the Veteran 
had a separate disability of osteoarthritis of the ankles that 
was related to any injury in service.  

In a May 2006 memorandum, the Veteran's private doctor, B. 
Williams, M.D. noted that the Veteran developed arthritis changes 
in both ankles related to in-service injuries.  No medical 
records were provided to show any osteoarthritic changes of 
either ankle.  

Similarly, a private treatment record from September 2006 notes a 
diagnosis of secondary osteoarthritis in addition to severe 
rheumatoid arthritis; however, there is no accompanying x-ray 
evidence to support a finding of osteoarthritis.  

Service treatment records (STRs) do not show any complaints 
findings or diagnosis of rheumatoid arthritis or osteoarthritis; 
however, they do show that the Veteran injured his left 
foot/ankle in October 1979.  Given the documented in-service 
injury to the left ankle, and the possibility of osteoarthritis 
of the ankles, the Veteran should be scheduled for a VA 
examination to determine whether the Veteran has a current 
diagnosis of osteoarthritis of the ankles, and if so, whether it 
is related to the documented October 1979 in-service injury to 
the left ankle, or some other event, injury or disease in 
service.  

In disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran submitted a copy of a letter from the Social Security 
Administration (SSA) informing that he had been approved for 
disability benefits.  On remand, the administrative decision and 
the medical records upon which SSA relied in reaching its 
decision should be requested and associated with the claims file. 
The Court has held that VA's duty to assist encompasses obtaining 
medical records that supported an SSA award of disability 
benefits as they may contain information relevant to VA claims.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992)

Accordingly, the case is REMANDED for the following action:

1.  Obtain directly from the SSA, complete 
copies of any determination on a claim for 
disability benefits from that agency, 
together with the medical records that 
served as the basis for any such 
determination. All attempts to fulfill this 
development should be documented in the 
claims file. If the search for these 
records is negative, that should be noted 
and the veteran must be informed in writing 
pursuant to 38 C.F.R. § 3.159(e).  

2.  Thereafter, schedule the Veteran for a 
VA orthopedic examination to determine the 
current nature and likely etiology of any 
arthritis of the ankles.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the Veteran and 
record a full clinical history referable to 
the claimed in-service ankle injury, as 
well as the history referable to post-
service symptoms and treatment, and in 
particular, the circumstances surrounding 
the diagnosis of rheumatoid arthritis and 
whether it affects his ankles differently 
than it affects the other affected joints.  
The examiner should also determine whether 
the Veteran has osteoarthritis of the 
ankles that is separate and distinct from 
the autoimmune disability of rheumatoid 
arthritis.  The examiner should opine as to 
whether the Veteran's reports of in-service 
injury and post-service symptoms are 
consistent with his current disability, 
and, whether it is at least as likely as 
not (a probability of 50 percent or 
greater) that any current ankle disability, 
osteoarthritis rheumatoid arthritis, or 
otherwise, is related to any claimed in-
service injury and reported continuity of 
symptoms.  All findings must be reported in 
detail with a complete rationale provided 
for all opinions and all indicated testing 
must be accomplished.  

3.  Following completion of the development 
requested, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


